Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose                             Mar 17 2014, 8:57 am
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

THOMAS W. VANES                                   GREGORY F. ZOELLER
Crown Point, Indiana                              Attorney General of Indiana

                                                  KATHERINE MODESITT COOPER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DERRICK ANTHONY EDWARDS,                          )
                                                  )
        Appellant-Defendant,                      )
                                                  )
               vs.                                )      No. 45A04-1308-CR-414
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Plaintiff.                       )


                       APPEAL FROM THE LAKE SUPERIOR COURT
                        The Honorable Thomas P. Stefaniak, Jr., Judge
                              Cause No. 45G04-1011-FB-118


                                        March 17, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                     Case Summary

       Derrick Edwards appeals his twelve-year sentence for Class B felony dealing in a

narcotic drug. We affirm.

                                          Issue

       Edwards raises one issue, which we restate as whether his sentence is

inappropriate.

                                          Facts

       On September 18, 2009, Edwards met a confidential informant, drove to a housing

project, and sold the confidential informant .5 grams of heroin for $200. The State later

charged Edwards with five counts of Class B felony dealing in a narcotic drug or dealing

in cocaine for various transactions involving the same confidential informant during the

fall of 2009, including the September 18, 2009 transaction. Pursuant to the terms of a

plea agreement, Edwards pled guilty to one count of Class B felony dealing in a narcotic

drug, and the State dismissed the remaining charges. The trial court sentenced Edwards

to twelve years in the Department of Correction. Edwards now appeals.

                                        Analysis

       Edwards argues that his twelve-year sentence is inappropriate. Indiana Appellate

Rule 7(B) permits us to revise a sentence authorized by statute if, after due consideration

of the trial court’s decision, we find that the sentence is inappropriate in light of the

nature of the offense and the character of the offender. Although Rule 7(B) does not

require us to be “extremely” deferential to a trial court’s sentencing decision, we still

must give due consideration to that decision. Rutherford v. State, 866 N.E.2d 867, 873

                                            2
(Ind. Ct. App. 2007). We also understand and recognize the unique perspective a trial

court brings to its sentencing decisions. Id. “Additionally, a defendant bears the burden

of persuading the appellate court that his or her sentence is inappropriate.” Id.

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and myriad other factors that come to light in a given

case. Id. at 1224. When reviewing the appropriateness of a sentence under Rule 7(B),

we may consider all aspects of the penal consequences imposed by the trial court in

sentencing the defendant, including whether a portion of the sentence was suspended.

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

       Regarding the nature of the offense, we tend to agree with Edwards’s argument

that the nature of the offense is not particularly egregious. Nevertheless, as Edwards

points out, he was alleged to have committed similar offenses on four other occasions,

and those charges were dismissed pursuant to the terms of the plea agreement. Thus, this

was not an isolated incident of misconduct.

       As for Edwards’s character, although he has extensive health problems, there is no

indication that those health problems are related to the commission of the offense.

                                              3
Moreover, fifty-seven-year-old Edwards has an extensive criminal history spanning

several decades. He has five felony convictions, one misdemeanor conviction, and two

juvenile adjudications. Edwards has been arrested on numerous other occasions, and his

drug history includes heroin use, showing his disregard for the law.          Under these

circumstances, we cannot conclude that his twelve-year sentence is inappropriate.

                                       Conclusion

      Edwards has not established that his sentence is inappropriate in light of the nature

of the offense and the character of the offender. We affirm.

      Affirmed.

ROBB, J., and BROWN, J., concur.




                                            4